Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, 
Applicant argues Sisbot does not teach the limitations “change one or more of the set paths to exclude the second path and to not pass through a second region in which the at least one of the other robots is positioned based on the received state information” and “generate path guidance information on the other path of the changed set paths based on the received state information, and transmit the generated path guidance information to a mobile terminal of the user” of claim 1, and the similar limitations recited in claim 11.
	However, Examiner respectfully disagrees. Sisbot teaches changing one or more of the set paths to exclude the second path and to not pass through a second region in which the at least one of the other robots is positioned based on the received state information ([0063], a robot path is selected based on state factors including robot availability and crowd density of a region; this includes information on whether regions are passable; [0074], the robot decides which navigation path to guide the user on based on state factors (i.e. crowd density, accidents, obstacles); [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]; here, when a robot’s state is unavailable/incapable of providing path guidance, the path is adjusted; [0062], the robot controller in cooperation with the robot network, sets the path the robot will navigate; [0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]); here, if a robot’s status is incapable of performing path guidance, the set path is adjusted to exclude that robot and the path associated with that robot (i.e. second path in a second region)). Here, Sisbot teaches updating the path guidance operation based on the state of other robots than the first robot while the first robot is performing path guidance. This includes the process of excluding a second path, second region, and second robot when the second robot reports it is incapable of providing the path guidance service in the second path. All guidance paths are adjusted based on robot ability to perform the task, and therefore Sisbot teaches this limitation. 
Sisbot further teaches generating path guidance information on the other path of the changed set paths based on the received state information ([0078], after considering the status of robots, other robots’ path guidance information is updated; set paths are based on the status information from robots, see [0074]), and transmitting the generated path guidance information to a mobile terminal of the user ([0032], robot and client mobile devices are wirelessly communicatively coupled to the robot network; Fig. 9, element 132a is the mobile terminal of the user and can be used to receive transmitted path guidance information). Here, Sisbot teaches path guidance is based on the status information from all robots. The set path is updated as robots are performing their tasks, and set paths can be altered to changed set paths during operation. Thus, a first robot can follow a changed set path, learn information about the status of other robots during operation, and generate path guidance information on the other path of the changed set paths based on the state information. Sisbot also teaches that when the path guidance information is generated, it is transmitted to a mobile terminal of the user.
Thus, claims 1 and 11 remain rejected, along with their dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664